REPLACEMENT PROMISSORY NOTE

 

US $419,000 Las Vegas, Nevada     May 1, 2014

 

 



This REPLACEMENT PROMISSORY NOTE (as the same may hereafter be amended,
supplemented, restated, replaced, increased, extended, consolidated or severed
from time to time, this “Note”), dated as of May 1, 2014, is made by Remmington
Enterprises, Inc., a Nevada corporation, (“Maker”), in favor of Knight Financial
Ltd. (“Holder”).

 

WITNESSETH:

 

WHEREAS, Mitovie Pharma Europe Ltd. (“Mitovie”) previously executed and
delivered that certain Senior Secured Bridge Loan Promissory Note to Holder in
the principal amount of $81,421 USD under that certain Bridge Loan Agreement and
accompanying Security Agreement and Personal Guarantee (the “Secured Note”);

 

WHEREAS, Holder advanced the principal amount of $26,000 USD to Maker (the
“Advance”) and has agreed to forgive $24,000 USD that was previously advanced;

 

WHEREAS, Maker entered into a Share Exchange Agreement with Mitovie and the
shareholders of Mitovie. As a result of the transaction, Mitovie became a
wholly-owned subsidiary of Maker;

 

WHEREAS, to reflect all amounts owing to Maker and Holder desires to execute
this Note, which amends and restates the Secured Note and Advance; and

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Maker agrees that the Secured
Note, Advance and new principal to be advanced hereunder is hereby amended and
restated in its entirety as follows.

 

For good and valuable consideration, the Maker, hereby makes and delivers this
Note in favor of Holder, and hereby agrees as follows:

 

1.                  Principal Obligation and Interest. For value received, Maker
promises to pay to Holder at such place as Holder may designate in writing, in
currently available funds of the United States, the principal sum of Four
Hundred and Nineteen Thousand Dollars ($419,000). Maker’s obligation under this
Note shall accrue interest at the rate of six percent (6%) per annum from the
date hereof until paid in full. Interest shall be computed on the basis of a
365-day year or 366-day year, as applicable and actual days lapsed.

 

2.Payment Terms.



All unpaid principal, together with any then unpaid and accrued interest and
other amounts payable hereunder, shall be due and payable on the earlier of (i)
the fourth anniversary of the date of this Note (the “Maturity Date”), (ii) upon
the occurrence of fundraising of at least $8,400,000, sale of assets or change
of control, or (iii) when, upon or after the occurrence of an Event of Default
(as defined below), such amounts are declared due and payable by Holder or made
automatically due and payable in accordance with the terms hereof.

 

 

 

All payments shall be applied first to late charges, then to interest, then to
principal and shall be credited to the Maker's account on the date that such
payment is physically received by the Holder.

 

Maker shall have the right to prepay all or any part of the principal under this
Note without penalty.

 

3.                  Representations and Warranties of Maker. Maker hereby
represents and warrants the following to Holder:

 

a.                   Maker and those executing this Note on its behalf have the
full right, power, and authority to execute, deliver and perform the obligations
under this Note, which are not prohibited or restricted under the articles of
incorporation or bylaws of Maker. This Note has been duly executed and delivered
by an authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.                  The execution of this Note and Maker’s compliance with the
terms, conditions and provisions hereof does not conflict with or violate any
provision of any agreement, contract, lease, deed of trust, indenture, or
instrument to which Maker is a party or by which Maker is bound, or constitute a
default thereunder or result in the imposition of any lien, charge, encumbrance,
claim or security interest of any nature whatsoever.

  

4.Defaults. The following shall be events of default under this Note:

 

a.                   Maker’s failure to remit any payment under this Note on
before the date due, if such failure is not cured in full within five (5) days
of written notice of default;

 

b.                  Maker’s failure to perform or breach of any non-monetary
obligation or covenant set forth in this Note or in any other written agreement
between Maker and Holder if such failure is not cured in full within ten (10)
days following delivery of written notice thereof from Holder to Maker;

 

c.                   If Maker is dissolved, whether pursuant to any applicable
articles of incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d.                  Default in the Maker’s obligation for borrowed money, other
than this Note, which shall continue for a period of twenty (20) days;

 

e.                   The entry of a decree or order by a court having
jurisdiction in the premises adjudging the Maker bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Maker under the federal
Bankruptcy Code or any other applicable federal or state law, or appointing a
receiver, liquidator, assignee or trustee of the Maker, or any substantial part
if its property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of twenty (20) days;

2

 



f.                   Maker’s institution of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or its filing of a petition or answer or
consent seeking reorganization or relief under the federal Bankruptcy Code or
any other applicable federal or state law, or its consent to the filing of any
such petition or to the appointment of a receiver, liquidator, assignee or
trustee of the company, or of any substantial part of its property, or its
making of an assignment for the benefit of creditors or the admission by it in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Maker in furtherance of any such action; or

 

g.                  Should Holder, in its sole and absolute discretion, at any
time deem itself insecure or determine that repayment is at risk or unlikely and
provide not less than three (3) days written notice thereof to Maker.

 

5.                  Rights and Remedies of Holder. Upon the occurrence of an
event of default by Maker under this Note or at any time before default when the
Holder reasonably feels insecure, then, in addition to all other rights and
remedies at law or in equity, Holder may exercise any one or more of the
following rights and remedies:

 

a.                   Accelerate the time for payment of all amounts payable
under this Note by written notice thereof to Maker, whereupon all such amounts
shall be immediately due and payable.

 

b. Pursue any other rights or remedies available to Holder at law or in equity.

 

6.                  Interest To Accrue Upon Default. Upon the occurrence of an
event of default by Maker under this Note, the balance then owing under the
terms of this Note shall accrue interest at the rate of eighteen percent (18.0%)
per annum, from the date of default until Holder is satisfied in full.

 

7.                  Representation of Counsel. Maker acknowledges that it has
consulted with or have had the opportunity to consult with Maker’s legal counsel
prior to executing this Note. This Note has been freely negotiated by Maker and
Holder and any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Note.

 

8.                  Choice of Laws; Actions. This Note shall be constructed and
construed in accordance with the internal substantive laws of the State of
Nevada, without regard to the choice of law principles of said State. Maker
acknowledges that this Note has been negotiated in Clark County, Nevada.
Accordingly, the exclusive venue of any action, suit, counterclaim or cross
claim arising under, out of, or in connection with this Note shall be the state
or federal courts in Clark County, Nevada. Maker hereby consents to the personal
jurisdiction of any court of competent subject matter jurisdiction sitting in
Clark County, Nevada.

 

9.                  Usury Savings Clause. Maker expressly agrees and
acknowledges that Maker and Holder intend and agree that this Note shall not be
subject to the usury laws of any state other than the State of Nevada.
Notwithstanding anything contained in this Note to the contrary, if collection
from Maker of interest at the rate set forth herein would be contrary to
applicable laws of such State, then the applicable interest rate upon default
shall be the highest interest rate that may be collected from Maker under
applicable laws at such time.

 

10.              Costs of Collection. Should the indebtedness represented by
this Note, or any part hereof, be collected at law, in equity, or in any
bankruptcy, receivership or other court proceeding, or this Note be placed

 

in the hands of any attorney for collection after default, Maker agrees to pay,
in addition to the principal and interest due hereon, all reasonable attorneys’
fees, plus all other costs and expenses of collection and enforcement, including
any fees incurred in connection with such proceedings or collection of the Note
and/or enforcement of Holder’s rights.

 

3

 

 



11.Miscellaneous.

 

a.                   This Note shall be binding upon Maker and shall inure to
the benefit of Holder and its successors, assigns, heirs, and legal
representatives.

 

b.                  Any failure or delay by Holder to insist upon the strict
performance of any term, condition, covenant or agreement of this Note, or to
exercise any right, power or remedy hereunder shall not constitute a waiver of
any such term, condition, covenant, agreement, right, power or remedy.

 

c.                   Any provision of this Note that is unenforceable shall be
severed from this Note to the extent reasonably possible without invalidating or
affecting the intent, validity or enforceability of any other provision of this
Note.

 

d.                  This Note may not be modified or amended in any respect
except in a writing executed by the party to be charged.

 

e.Time is of the essence.

 

12.              Notices. All notices required to be given under this Note shall
be given at such address as a party may designate by written notice to the other
party.

 

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

13.              Waiver of Certain Formalities. All parties to this Note hereby
waive presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof or the taking. Any such
action taken by Holder shall not discharge the liability of any party to this
Note.



 





IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

“Maker”: Remmington Enterprises, Inc.

 

 

By: /s/ Michael Hawthorne

 

Its: Chief Executive Officer

 

Print Name: Michael Hawthorne

 

Date: May 22, 2014

 

4

 



